Wood, J., (after stating the facts). There was evidence to warrant the jury in finding that the blows given White by appellant caused him to fall from the wagon and under the wheel that passed over his body, and that these blows contributed directly to produce the death of White. We find no error in the instructions. Number 1 was a copy of section 1779, Kirby’s Digest, and proper to be given in such cases. Number 12 announced a correct principle, applicable to the facts here, and likewise number 4 as modified. These with other instructions presented the law of the case to the jury. There was no error in the trial. Let the judgment be affirmed.